DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/29/2022 has been entered. Claims 1-20 and 31-37 are pending in the application. 

Allowable Subject Matter
Claims 1-20 and 31-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record (Stefan (20130045822), Lussier (20050215365), Crawford (5603498), Luehrsen (20150328511)) does not teach the recitation in claim 1 of “a rib structure, coupled to the spine and the back face, and extending from the spine to the top edge or the bottom edge; and a recessed area, the recessed area having a first thickness, wherein a second thickness of the paddle between the front face and a back surface of the spine is greater than the first thickness,” the recitation in claim 13 of “the bifurcated spine comprises a first spine and a second spine and wherein the centralized recess extends between the first spine and the second spine,” and the recitation in claim 31 of a first recessed area and a second recessed area partially defined by the spine, the first recessed area being larger than the second recessed area and the first recessed area extending into the second side of the blade.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711